Name: 95/471/EC: Commission Decision of 26 October 1995 amending Decision 93/590/EC for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines
 Type: Decision_ENTSCHEID
 Subject Matter: production;  agricultural policy;  agricultural activity;  health;  distributive trades
 Date Published: 1995-11-11

 Avis juridique important|31995D047195/471/EC: Commission Decision of 26 October 1995 amending Decision 93/590/EC for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines Official Journal L 269 , 11/11/1995 P. 0029 - 0029COMMISSION DECISION of 26 October 1995 amending Decision 93/590/EC for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines (Text with EEA relevance) (95/471/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 91/666/EEC of 11 December 1991 eatablishing Community reserves of foot-and-mouth disease vaccines (1), and, in particular Article 7 thereof, Whereas Commission Decision 93/590/EC of 5 November 1993, for the purchase of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines (2), makes provisions for the antigen to be stored at four locations; Whereas the operators of the antigen bank located in the premises of Bayer, Cologne, have informed the Commission that they no longer wish to provide this service to the Community; Whereas, therefore, it is necessary to make provisions to transfer the antigen stored at Cologne to another bank; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 93/590/EC is replaced by the following: 'Article 3 The antigen shall be divided between the three antigen banks as follows: (a) The Institute for Animal Health, Pirbright: 2,5 million doses of each of O1 European Strain and A5 European strain; (b) lZP, Brescia: 2,5 million doses of each of O1 Middle East strain and A22; (c) LNPB, Lyon: 2,5 million doses of each of O1 Middle East strain, A22, O1 European strain and A5, O1 European strain.` Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 October 1995. For the Commission Franz FISCHLER Member of the Commission